DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to the claims and drawings filed April 19th, 2021 has been entered. Claims 1, 5-9, 11, 14, and 16-22 remain pending in the application.
With regards to the submitted amendments to the drawings of the instant application, Figure 4 includes new values for all values corresponding to severity levels of inhaled to exhaled breath ratios. The applicant argues that the new values present in the submitted amended have been verified by the inventors. The examiner respectfully disagrees with this argument. The submitted amendments to Figure 4 of the drawings constitutes new matter because the values which are now present do not find support in the written description. The newly submitted values indicate that a ratio of inhaled to exhaled breath is normal in a patient when it is between 0.41-0.5. This is contradicted by the specification of the instant application on Lines 10-11 of Page 14 which state that ratios less than 1 represent higher COPD severity than ratios greater than 1. Therefore the substantial amendments to the subject matter of Figure 4 represent new matter and are objected to below.
With regards to the previously applied rejections of claims 1, 8, and 9 for failing to comply with the written description requirements under 35 USC 112(a), the applicant argues that the specification on Page 14 defines activity counts as a quantification by an accelerometer What is a “count”. Chen continues, on page S492 in the right-hand column that “no current standard currently exists for the units of PA [physical activity] counts across device manufacturers. As mentioned before, these are arbitrary parameters that depend on the A/D conversion, sensors, and amplification factors and are thus less physically meaningful in relationship to PA, particularly to the intensity or type of PA.” Therefore, the admitted prior art acknowledges that what constitutes an activity count is ambiguous and changes arbitrarily depending on the particular implementation. Based on the admitted prior art, the inventor does not provide evidence of possession of an algorithm for monitoring movement by activity counting in a COPD severity analysis device.
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that the examiner has not provided evidence that quantifying an activity level 
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that determining an activity level of a subject is within the skill of the COPD severity assessment art because the written description states that a ‘normal activity’ level is defined in Figure 4 as greater than 900 activity counts per day, and therefore this determination is within the skill of the COPD severity assessment art because activity levels are determined by comparing the number of counts per day to a threshold. The applicant continues and states that an individual with COPD who is more capable of physical activity than a different individual with COPD would have a less severe case of COPD. The examiner respectfully disagrees with this argument. While it may be the case that someone who is less physically impeded by COPD than a different COPD patient, this does not provide evidence that the applicant had possession of how to assess COPD severity using activity counts to quantify an activity level at the time of effective filing date of the claimed invention. Figure 4 of the instant 
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant states that, the accelerometer signals are used to quantify activity and then compared to a threshold as described above, therefore the application is not silent with regards to how an activity level is quantified. The examiner respectfully disagrees with this argument. The examiner refers the applicant to the responses to similar arguments above which indicate that the activity level is not defined in the specification because it depends on the undefined quantity called “activity counts.” 
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that the activity level is assessed by comparing the number of activity counts to a threshold as in Fig. 4, and that the normal level is defined in the table, therefore the specification does define how to assess the activity level. The examiner respectfully disagrees with this argument. The examiner refers the applicant to the responses to similar arguments above which indicate that the activity level is not defined in the specification because it depends on the undefined quantity called “activity counts.”
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that the specification indicates that the COPD severity score is not the same as a BODE score. The examiner respectfully agrees that the COPD severity score of the claimed invention is not the same as a BODE score for evaluating COPD. However, the BODE score is an example of the current “gold standard” for COPD assessment in the medical community and that is why it was used in the rejection to provide context for the state of the COPD severity assessment.
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that the examiner redefined the claimed activity level as an arbitrary “quantifiable number” which unreasonably broadens the claim language in view of the repeated arguments above stating that accelerometers are used. The examiner respectfully disagrees with this argument. As described above, the specification indicates that activity counts are used to quantify the activity level of the patient, and the admitted prior art of the Chen reference specifically states that physical activity counts are a “quantitative but arbitrary intensity [scale]” on page S494 in the left-hand column. Therefore the examiner correctly interprets the activity counts as arbitrary quantifiable numbers representing physical activity.
With further regards to the rejection of claims 1, 8, and 9 under 35 USC 112(a), the applicant argues that the erroneous inhaled-to-exhaled breath ratio numbers have been rectified with the amendments to Figure 4 of the drawings because the inventors were consulted. The examiner respectfully disagrees with this argument. The examiner refers the applicant to the arguments above explaining why the amendments to the figures constitute 
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the newly amended language directed to determining the movement of the subject by activity counts compiled each day is not directly disclosed by the Halperin reference. This argument is rendered moot by the application of the Chen reference below to teach this newly amended limitation. Halperin is not used to teach this limitation because it is not directly disclosed within Halperin.
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the Halperin reference does not disclose combining the breathing rate, the total number of activity counts, the ratio, and the number of coughs, because it only generally discloses deriving a score. The examiner respectfully disagrees with this argument. In cited paragraph 0449 Halperin specifically states “In some applications of the present invention, pattern analysis module 16 combines clinical parameter data generated from one or more of analysis modules.” Additionally cited paragraph 0447 states “clinical parameters of the patient including, but not limited to, breathing rate; heart rate; coughing counts; expiration/inspiration ratios… amplitude, duration, or frequency of tremors… and amplitude, number, or frequency of restlessness patterns.” Therefore paragraph 0449 discloses combining the clinical parameters of breathing rate, movement indications, the ratio, and the number of coughs.
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the Halperin reference fails to show that each parameter is continuously determined from output of the accelerometer as claimed. The examiner 
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the Halperin reference only discloses that the combined score is in the context of a clinical episode instead of the severity of COPD of the subject as claimed. The examiner respectfully disagrees with this argument. The Halperin reference discloses a device for monitoring a chronic illness such as COPD – see cited paragraph 0028 which states that COPD is a chronic illness and cited paragraph 0031, which states that the applications of the methods and systems are for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness.
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the cited paragraphs of Halperin do not disclose that the scores provided are used to adjust dosing. The examiner respectfully disagrees with this argument. The Halperin reference is not relied upon to teach the limitations of adjusting a dosage at present. Halperin is instead shown to teach administering a dosage of medication that is predetermined as a value prescribed by a clinician. As explained below, Halperin does not disclose adjusting a dosage of medication to a value that is not prescribed by a clinician. However, Haro teaches a method of titrating (changing an amount of) medication for a lung disease. Haro also provides evidence for why it would be beneficial to use a new dosage of medication in paragraphs 0104-0105 which state that dosages of COPD agents that are too high 
With regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that the Haro reference used to remedy the deficiency of Halperin is not appropriately used in combination because the examiner provided a conclusory statement without articulated reasoning required for a prima facie case of obviousness. The examiner respectfully disagrees with this argument. Haro provides evidence for why it would be beneficial to use a new dosage of medication in paragraphs 0104-0105 which state that dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect. Therefore, the examiner’s stated rationale for combining the two references does indeed contain evidence and is not conclusory as the applicant alleges.
With further regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant argues that because the teachings of the Haro reference are not applicable to the Halperin reference, it does not teach adjusting a dosage based on comparisons of a breathing rate, a total number of activity counts, the ratio, and a number of coughs to a respective severity range. The examiner respectfully submits that the Halperin reference fully teaches each of these parameters and scores. The Haro reference then provides a method of adjusting a medication dynamically based on changes in measured lung parameters, and would therefore be obvious to combine with the Halperin reference to improve it in such a way that the dosage administered by Halperin would be dynamically adjusted. Haro provides evidence that changing a dosage could offer a benefit because a 
With further regards to the previously applied rejection of claims 1, 8, and 9 under 35 USC 103, the applicant repeats similar arguments that the Haro reference does not disclose the exact physiological parameters of a breathing rate, activity counts, a ratio, and a number of coughs when it is determining the adjusted dosage. The examiner respectfully disagrees with this submission and refers the applicant to the responses to the similar arguments above.
With further regards to the previously applied rejection under 35 USC 103 of claims 1, 8, and 9, the applicant argues that the Halperin reference teaches away from adjusting the dosage of the subject based upon the determined final score because Halperin teaches that the dosage administered is “prescribed by a clinician and entered into the system” and that the message is only given after non-compliance with a protocol by the patient. The examiner respectfully disagrees with this argument. The message is not only given specifically due to non-compliance with a protocol. Cited paragraph 0624 simply suggests that one exemplary cause of a deterioration of physiological parameters in a subject is non-compliance with a patient protocol. The dosage of Halperin is administered based on the determined final score because Paragraph 0624 states that if a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event. A decline in the combined score taught by Halperin would indicate such a “decline in physiological parameters” and then cause 

Specification
The amendment filed 04/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The submitted amendments to Figure 4 of the drawings constitutes new matter because the values which are now present do not find support in the written description. The newly submitted values indicate that a ratio of inhaled to exhaled breath is normal in a patient when it is between 0.41-0.5. This is contradicted by the specification of the instant application on Lines 10-11 of Page 14 which state that ratios less than 1 represent higher COPD severity than ratios greater than 1.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 8, and 9 each recite “a total number of activity counts is compiled each day.” This limitation is new matter because the written description of the instant application and the originally filed claims do not indicate that activity counts are compiled with a daily frequency. The specification as filed does not indicate that the frequency which the activity counts are compiled is daily. Lines 17-18 of page 14 of the specification as filed of the instant application states that the activity level of the subject represents the physical activity/movement level of the subject in a given period of time. This “given period of time” does not provide sufficient written description for the amended claim limitation “compiled each day.” Therefore, claims 1, 8, and 9 lack sufficient written description.

Claims 1, 8, and 9 each recite “measuring… movement of the subject by activity counts, wherein a total number of activity counts is compiled each day,” and “comparing… the total number of activity counts… to a respective severity range to determine a respective severity score for each parameter.” The specification provides for the quantification of an activity level on the basis of an “activity count” which is not defined in such a way that defines how a count is given. On lines 27-29 of page 14, the specification makes reference to the title of an NPL document without incorporation by reference, in order to provide one example of a suitable approach for calculating the activity level of the subject.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject 
(1)    Level of skill and knowledge in the art
The level of skill in the COPD assessment art is high with regards to using accelerometer measurements of the patterns of breathing and posture of a subject. However, quantifying the activity level by using “activity counts” is not within the skill of the COPD severity assessment art. The prior art is drawn to determining and characterizing the severity of COPD in a subject using accelerometers or visual inspection of a user. For example, the applicant discloses that the BODE (Body mass index, Obstruction, Dyspnea and Exercise) score is typically used to determine severity of COPD (Page 2 of the specification of the instant application). The “typically” used BODE score does not provide a method of assessing a patient’s physical activity level. Instead, for the exercise component, the BODE score measures the number of meters a patient can walk in a 6 minute time period. Therefore determining an activity level of a subject is not within the skill of the COPD severity assessment art.
The NPL prior art reference mentioned on page 14 of the instant application is titled The technology of accelerometry-based activity monitors to Chen et al. (hereinafter Chen). Chen states that “it is often unclear what a count truly means, physically or physiologically” on Page S492 in the section titled What is a “count”?. On page S492 in the right-hand column, Chen 
(2)    Scope of the invention in the disclosure
The specification is silent with regards to how an activity count of the subject is quantified using an accelerometer beyond the mention of “activity counts” or alternatively the use of a GPS sensor (not claimed) in one example to modify activity count amounts when a subject is riding a bicycle (Page 19 of the specification of instant application). Figure 7 of the instant application indicates position changes using arrows to point to moments in a graph. However, the graph over time provides “arbitrary units” of acceleration abbreviated as “a.u.” Page 14 of the instant application states that these arrows point to “detected activities” but fails to state if these detected activities are equivalent to the “activity counts” claimed in claim 1, and additionally fails to indicate the types of activities or the nature of the activities which are detected.
The invention is intended to assist a user in determining the severity of their COPD. The specification provides that an activity level is measured by determining the “activity counts” incurred by the subject (see Page 16 of the specification of the instant application, see also Fig. 4 of the instant application) but does not provide a definition for how counts are assigned, or for how a “normal” (Fig. 4, 0 points assigned to “normal”) subject could exceed 900 activity 
(3)    Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above the specification does not define a countable activity, an algorithm for how to measure a countable activity, or what is considered a “normal” activity level. There is no specific disclosure of a correlation between the function and structure that permits the function to occur (e.g. specific software algorithms, specific structure of activity level severity ranges). Moreover, the specification lacks any actual reduction to practice of any activity count measurements having the claimed functional characteristics (e.g. there is no supporting counting data with exemplary activities to show that the invention was reduced to practice).
(6) Predictability in the art
As described above, the typically used BODE score does not provide for a method of measuring an activity level or the activity counts as claimed. The Chen reference additionally punctuates the unpredictability and the arbitrary nature of how an activity count is defined. Measuring a movement using a number of activity counts is not predictable or understood to one of ordinary skill in the art, and neither could one of ordinary skill in the art reasonably predict or understand what causes a “normal” number of activity counts to be greater than 900 after consulting the specification.
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. In particular, the written description of the instant application does not furnish sufficient evidence that the applicant had possession of evaluating COPD severity by means of activity counts. Nevertheless, for the purposes of examination the “activity counts” are being interpreted as a quantifiable number such as a heart rate, or a number, frequency, or amplitude of tremors or restlessness patterns of a subject, or alternatively as any “quantitative but arbitrary” (Chen Page S494) intensity scales known to those skilled in the art, such as physical activity counts.

Claims 1, 8, and 9 each recite measuring a ratio of inhaled to exhaled breath of the subject, and comparing the activity level to a respective severity range to determine a respective severity score.
The amendments to Figure 4 are objected to due to the new matter that they introduce which is explained in the objection to the specification above. The originally filed written disclosure is considered in the following rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Level of skill and knowledge in the art, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Actual reduction to practice, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
(1)    Level of skill and knowledge in the art
The level of skill in the COPD assessment art is high with regards to what constitutes a healthy breathing ratio. It is well known that in a normal patient a typical inhalation to expiratory ratio during spontaneous breathing is understood to have an expiratory time of about twice as long as the inspiratory time, which is written 1:2 (See https://web.archive.org/web/20130526032706/https://www.aic.cuhk.edu.hk/web8/mech%20vent%20intro.htm hereinafter Gomersall, I:E ratio is usually set to 1:2 to mimic usual pattern of breathing). Such a 1:2 ratio of the inhaled to exhaled times can be expressed as 0.5.
(2)    Scope of the invention in the disclosure
The specification provides that during a comparison between the measured breathing ratio and a severity range, breathing ratios the inhaled to the exhaled breath of less than 0.6 make up the highest COPD severity category (See Fig. 4 of the instant application). 
(3)    Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above the specification indicates that a conventionally accepted healthy inhalation to exhalation ratio of 0.5 would indicate the highest level of COPD severity in a patient for the ratio category of the combined score. If the claimed device were to be created as disclosed then it would function to erroneously indicate unhealthy breathing ratios in a healthy patient rendering that portion of the combined score inconsequential (if all measurements resulted in a score of 3) in a best case scenario, or even counterproductive in a worst case scenario (if a patient with severe COPD was assigned a lower severity score). Moreover, the specification lacks any actual reduction to practice of measurements of an inhalation/exhalation ratio on user’s with varying levels of COPD severity (e.g. there is no supporting data with exemplary degrees of severity to show that the invention was reduced to practice).
(6) Predictability in the art
As described above, the healthy ratio of inhalation to exhalation of 0.5 being deemed as indicative of highly severe COPD is not predictable or understood by one of ordinary skill in the art. 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, 11, 14, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen).
Regarding claim 1, Halperin discloses a method (Halperin Abstract, apparatus and methods) of assessing the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the method comprising: 
Measuring, with an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time]), 
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), movement of the subject (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns) compiling activities each day (Halperin Paragraph 0446, tracks slow changes dynamically, some changes occur over days; Halperin Paragraph 0563, pattern analysis module evaluates over a period of for example one day),
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath of the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), and 
Measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events]).
Comparing the breathing rate, the movement indication, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter implicitly teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Combining the determined severity scores to determine a final score representing the severity of COPD in the subject (Halperin Paragraph 0449, combining the scores).
And adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).
The Halperin/Haro combination does not directly disclose:
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Chen teaches a method of monitoring physical activity of a patient using accelerometers (Chen Page S494 bottom of left hand column, accelerometer sensors; Chen Page S490 Right hand column, physical activity has been studied for the purposes of understanding human movement and the relationship to chronic diseases such as cardiovascular disease and cancer; Chen Page S498 Right hand column Summary, the role of physical activity in preventing and treating chronic diseases has been recognized for some time and many instruments particularly accelerometers are being refined in accurate measurement of physical activity). Chen teaches that an indication of movement is a number of activity counts (Chen Page S494 left-hand column, These monitors normally record the PA using a quantitative but arbitrary intensity scale (PA counts) over a relatively extended measuring period; Chen Page S492 left-hand column, use a digital counter to accrue the number of times the signal crosses a preset threshold). Chen further teaches using an accelerometer to measure movement of the subject by activity counts (Chen Page S492 Section: What is a “Count”?, There are multiple different analytical approaches for counting signals, the first approach is to use a digital counter to accrue the number of times the signal crosses a preset threshold, the second approach is to use an algorithm that can determine the maximum value for a selected time period (epoch) to represent the count for that time window, the third method is to use the area under the curve (integration or average) algorithm), wherein a total number of activity counts is compiled each day (Chen Page S496 left-hand column, correlation between measured daily EEACT and vector magnitude of triaxial accelerometer activity counts was 0.54 on a sedentary day, and 0.74 on a day with some nonintense activity added [in order to calculate a daily vector magnitude of all activity counts, they must first be compiled]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the method of Chen for measuring physical activities by activity counts because using activity counts to measure physical movement is simple for general understanding, easy to process for both hardware and software, and statistically robust (Chen Page S492 left-hand column Section: “What is a “count”?, the advantages of using the integrated signals include the simplicity for general understanding, the ease of processing for both hardware and software needs, and statistical robustness).

Regarding claim 6, the Halperin/Haro/Chen combination discloses the method as in claim 1 above, the method further comprising: comparing the number of coughs to a threshold value to determine whether there is a high risk of an exacerbation event (Halperin Paragraph 0449, derive a score based on deviation from baseline values and based on threshold values determine whether an episode is predicted or occurring).

Regarding claim 8, Halperin discloses a non-transitory computer readable medium (Halperin Paragraph 0434, for some applications control unit 14 of system 10 is implemented in a mobile device such as a tablet computer [a computer that executes the method described inherently includes a computer readable medium in order to function]; Halperin Paragraph 0551, the system includes a pattern analysis module; Halperin Fig. 4, Pattern analysis module 16 has different functionalities within it and is part of control unit 14) having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor (Halperin Paragraph 0551, Pattern analysis module) is caused to perform a method of assessing the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the non-transitory computer readable medium comprising: 
Instructions for measuring, with  an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24) a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time]),  
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24),  movement of the subject (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns) compiling activities each day (Halperin Paragraph 0446, tracks slow changes dynamically, some changes occur over days; Halperin Paragraph 0563, pattern analysis module evaluates over a period of for example one day),
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), 
Instructions for measuring, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events]).
Instructions for comparing the breathing rate, the movement indication, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter inherently teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Instructions for combining the determined severity scores to determine a final score representing the severity of the COPD in the subject (Halperin Paragraph 0449, combining the scores)
And instructions for adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).
The Halperin/Haro combination does not directly disclose:
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Chen teaches a method of monitoring physical activity of a patient using accelerometers (Chen Page S494 bottom of left hand column, accelerometer sensors; Chen Page S490 Right hand column, physical activity has been studied for the purposes of understanding human movement and the relationship to chronic diseases such as cardiovascular disease and cancer; Chen Page S498 Right hand column Summary, the role of physical activity in preventing and treating chronic diseases has been recognized for some time and many instruments particularly accelerometers are being refined in accurate measurement of physical activity). Chen teaches that an indication of movement is a number of activity counts (Chen Page S494 left-hand column, These monitors normally record the PA using a quantitative but arbitrary intensity scale (PA counts) over a relatively extended measuring period; Chen Page S492 left-hand column, use a digital counter to accrue the number of times the signal crosses a preset threshold). Chen further teaches using an accelerometer to measure movement of the subject by activity counts (Chen Page S492 Section: What is a “Count”?, There are multiple different analytical approaches for counting signals, the first approach is to use a digital counter to accrue the number of times the signal crosses a preset threshold, the second approach is to use an algorithm that can determine the maximum value for a selected time period (epoch) to represent the count for that time window, the third method is to use the area under the curve (integration or average) algorithm), wherein a total number of activity counts is compiled each day (Chen Page S496 left-hand column, correlation between measured daily EEACT and vector magnitude of triaxial accelerometer activity counts was 0.54 on a sedentary day, and 0.74 on a day with some nonintense activity added [in order to calculate a daily vector magnitude of all activity counts, they must first be compiled]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the method of Chen for measuring physical activities by activity counts because using activity counts to measure physical movement is simple for general understanding, easy to process for both hardware and software, and statistically robust (Chen Page S492 left-hand column Section: “What is a “count”?, the advantages of using the integrated signals include the simplicity for general understanding, the ease of processing for both hardware and software needs, and statistical robustness).

Regarding claim 9, Halperin discloses an apparatus (Halperin Abstract, apparatus and method) configured to assess the severity of chronic obstructive pulmonary disease (COPD) in a subject (Halperin Paragraph 0028, COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the apparatus comprising a control unit (Halperin Paragraph 0551, the system includes a pattern analysis module; Halperin Fig. 4, Pattern analysis module 16 has different functionalities within it and is part of control unit 14) configured to: 
Measure, with an accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a breathing rate of the subject in terms of a number of breaths in a defined period of time (Halperin Paragraph 0447, clinical parameters include breathing rate [A breathing rate is a number of breaths per a unit of time because rates are expressed as a quantity with respect to a unit of time])
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), movement of the subject (Halperin Paragraph 0447, heart rate, amplitude, duration, or frequency of tremors or restlessness patterns) compiling activities each day (Halperin Paragraph 0446, tracks slow changes dynamically, some changes occur over days; Halperin Paragraph 0563, pattern analysis module evaluates over a period of for example one day),
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a ratio of inhaled breath to exhaled breath of the subject (Halperin Paragraph 0447, clinical parameters include expiration/inspiration ratios), and 
Measure, with the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24), a number of coughs by the subject in a predetermined period of time (Halperin Paragraph 0447, cough counts [Because a patient cannot cough more than once in an instantaneous moment, it is necessary to measure over a period of time in order to count multiple cough events]).
Compare the breathing rate, the movement indication, the ratio, and the number of coughs to a respective severity range to determine a respective severity score for each parameter (Halperin Paragraph 0449, deriving a score for each parameter based on the parameter’s deviation from baseline values [deriving a score for a parameter inherently teaches comparing a parameter to a severity range because a parameter would be judged as more severe the more it deviated from the baseline values, and the score assigned to the parameter based on its deviation would therefore reflect its severity]), wherein each parameter is continuously determined from output of the accelerometer (Halperin Paragraph 0449, the score can be used to monitor the progression of a currently occurring episode [indicating continuous measurement at least while the episode is occurring]).
Combine the determined severity scores to determine a final score representing the severity of COPD in the subject (Paragraph 0449, combining the scores)
And adjusting a dosing of the subject based upon the determined final score, the dosing being a predetermined amount approved and prescribed by a clinician (Paragraph 0027, Preventative treatment improves patient outcomes and treatments such as a dosage of medication should be administered as soon as symptoms of a potential worsening clinical episode are detected; Paragraph 0031, if the onset of a physiological event is detected the system may instruct a user to treat the event with a medication; Paragraph 0445, the system is capable of monitoring the severity or progression of a clinical episode as it occurs and predicting a further or worsening clinical episode which facilitates preventative treatment that may improve clinical outcomes e.g. by lowering required medication dosages; Paragraph 0449, the score is one indication of an ongoing or predicted clinical episode; Paragraph 0624 in the event that the patient has abstained from a medication, and a decline in physiological parameters are observed, the system will prompt the user to necessitate administration of an appropriate dosage of a medication as prescribed by a clinician in order to treat the clinical event).
Halperin does not directly disclose:
That the adjusting dosing of the subject based upon the determined final score is a dynamic change to a new dosage which was not necessarily prescribed by a clinician.
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Haro teaches a method of adjusting dosing of the subject in a COPD patient based on calculated parameters and that the dosing is a COPD medication (Haro Paragraph 0009, comparing pulmonary function with a baseline parameter and adjusting drug therapy if indicated by the comparison. Haro Paragraph 0105, titration of agents for treating COPD).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the COPD monitoring method of Halperin with the method of Haro for changing dosage of COPD medication for the purpose of balancing the effectiveness of administering enough dosing agent with the side effects associated with administering higher dosage (Haro Paragraphs 0104-0105, dosages of COPD agents that are too high may cause side effects while dosages that are too low may not provide the desired therapeutic effect).
The Halperin/Haro combination does not directly disclose:
Measuring movement of the subject by activity counts, wherein a total number of activity counts is compiled each day.
The movement indication is a number of activity counts.
Chen teaches a method of monitoring physical activity of a patient using accelerometers (Chen Page S494 bottom of left hand column, accelerometer sensors; Chen Page S490 Right hand column, physical activity has been studied for the purposes of understanding human movement and the relationship to chronic diseases such as cardiovascular disease and cancer; Chen Page S498 Right hand column Summary, the role of physical activity in preventing and treating chronic diseases has been recognized for some time and many instruments particularly accelerometers are being refined in accurate measurement of physical activity). Chen teaches that an indication of movement is a number of activity counts (Chen Page S494 left-hand column, These monitors normally record the PA using a quantitative but arbitrary intensity scale (PA counts) over a relatively extended measuring period; Chen Page S492 left-hand column, use a digital counter to accrue the number of times the signal crosses a preset threshold). Chen further teaches using an accelerometer to measure movement of the subject by activity counts (Chen Page S492 Section: What is a “Count”?, There are multiple different analytical approaches for counting signals, the first approach is to use a digital counter to accrue the number of times the signal crosses a preset threshold, the second approach is to use an algorithm that can determine the maximum value for a selected time period (epoch) to represent the count for that time window, the third method is to use the area under the curve (integration or average) algorithm), wherein a total number of activity counts is compiled each day (Chen Page S496 left-hand column, correlation between measured daily EEACT and vector magnitude of triaxial accelerometer activity counts was 0.54 on a sedentary day, and 0.74 on a day with some nonintense activity added [in order to calculate a daily vector magnitude of all activity counts, they must first be compiled]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro combination with the method of Chen for measuring physical activities by activity counts because using activity counts to measure physical movement is simple for general understanding, easy to process for both hardware and software, and statistically robust (Chen Page S492 left-hand column Section: “What is a “count”?, the advantages of using the integrated signals include the simplicity for general understanding, the ease of processing for both hardware and software needs, and statistical robustness).

Regarding claim 11, the Halperin/Haro/Chen combination teaches the apparatus as claimed in claim 9 above, further comprising the accelerometer (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24).
Regarding claim 14, the Halperin/Haro/Chen combination teaches a system (Halperin Abstract, apparatus and method) for assessing the severity of COPD in the subject (Halperin Paragraph 0028, chronic diseases such as COPD; Halperin Paragraph 0031, methods and systems for monitoring patients for occurrence or recurrence of a physiological event, for example, a chronic illness), the system comprising:
The accelerometer for measuring characteristics of the subject (Halperin Paragraph 0438, while piezoelectric sensors were used for most of the experimental results, other motion sensors 30 can be used such as accelerometers; Halperin Paragraph 0459, in some embodiments only a single sensor is used, in some applications motion sensor 30 comprises an accelerometer; Halperin Paragraph 0447, system 10 is configured to monitor clinical parameters of the patient; Halperin Paragraph 0434, system 10 typically comprises motion sensor 30, control unit 14 and a user interface 24).
And the apparatus as claimed in claim 9 (see the rejection of claim 9 as above).
Regarding claim 16, the Halperin/Haro/Chen combination teaches the apparatus of claim 9 as above, wherein the accelerometer is a three-dimensional accelerometer (Chen Page S494 left-hand column, compared to uniaxial sensors a triaxial accelerometer provides a theoretically more comprehensive assessment of body movements; Chen Page S496 left-hand column, triaxial accelerometers).
Regarding claim 21, the Halperin/Haro/Chen combination teaches the apparatus of claim 9 as above, further comprising an audio source configured to provide audio feedback to the subject about operation of the apparatus (Halperin Paragraph 0624, the message is an audio message, the message indicates the significant change in the respiratory parameter).
Regarding claim 22, the Halperin/Haro/Chen combination teaches the apparatus of claim 9 as above, wherein the apparatus is a dedicated apparatus configured to solely determine COPD severity (Halperin Paragraph 0028 COPD [solely measuring COPD severity is an intended use of a device which is capable of determining COPD severity]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen) as applied to claim 1 Puhan (Expansion of the prognostic assessment of patients with chronic obstructive pulmonary disease: the updated BODE index and the ADO index).
Regarding claim 5, the Halperin/Haro/Chen combination does not directly disclose calibrating the determined final score against a BODE score.
However Puhan teaches that the BODE index is widely viewed as an adequate tool for prognostic assessment of COPD (Puhan Background, important contribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method of the Halperin/Haro/Chen combination established above in claim 1 with the teaching of Puhan to calibrate or compare the score of a composite score representing the severity of COPD in the subject against a Body mass index, Obstruction, Dyspnea and Exercise, BODE, score as it is well known to adequately prognosticate COPD. Therefore calibrating a composite score representing the severity of COPD in the subject against a BODE score would yield predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen) as applied to claim 1 above, and further in view of US 2006/0074334 A1 to Coyle et al. (Hereinafter Coyle).
Regarding claim 7, the Halperin/Haro/Chen combination discloses the method as claimed above in claim 1, the method further comprising: detecting when the subject coughs or gasps (Halperin Paragraph 0447, cough counts).
The Halperin/Haro/Chen combination does not directly disclose temporarily interrupting the determination of the respective severity scores when the subject coughs or gasps.
However Coyle teaches temporarily interrupting the step of determining measurements or the use of measurements (Coyle Paragraph 0016, otherwise discard said cough event if subject motion is recognized during said cough) in the step of combining when the subject coughs or gasps (Coyle Paragraph 0016). 
Therefore it would be obvious at the time of the effective filing date of the claimed invention to modify the Halperin/Haro/Chen combination with Coyle to include the step of interrupting regular operation during a detected cough event because motion and posture changes can cause artifacts in sensor signals (Coyle Paragraph 0061, motion and/or posture change can cause artifacts in sensor signals, and coughs may be associated with such artifacts). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen) as applied to claim 9 above, and further in view of US 2009/0240461 A1 to Makino et al. (hereinafter Makino). 
Regarding claim 17, the Halperin/Haro/Chen combination teaches the device of claim 9 as above. The Halperin/Haro/Chen combination further teaches, the device wherein the accelerometer is a three-dimensional accelerometer (Chen Page S494 left-hand column, compared to uniaxial sensors a triaxial accelerometer provides a theoretically more comprehensive assessment of body movements; Chen Page S496 left-hand column, triaxial accelerometers). 
The Halperin/Haro/Chen combination does not directly disclose three one-dimensional accelerometers arranged orthogonally to each other.
Makino teaches that a three-axis acceleration sensor can be formed by arranging one-axis acceleration sensors on three axes of an X axis, a Y axis, and a Z axis orthogonal to each other, or also by encapsulating acceleration sensors of orthogonal three axes in one package (Makino Paragraph 0156, a three-axis acceleration sensor may be formed by different arrangements of orthogonal one-axis acceleration sensors).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the three-dimensional acceleration sensor of the Halperin/Haro/Cheung combination with the teaching of Makino to include an arrangement of three orthogonal one-axis acceleration sensors because doing so would yield the predictable result of measuring acceleration in three orthogonal X, Y, and Z axes (Makino Paragraph 0156, the three-axis acceleration sensors may be formed by using three one-axis acceleration sensors orthogonal to each other).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen) as applied to claim 9 above, and further in view of US 2013/0030258 A1 to Cheung et al. (Hereinafter Cheung). 
Regarding claim 18, the Halperin/Haro/Chen combination teaches the apparatus of Claim 9 as above, wherein the apparatus is configured to be placed near a subclavian chest area of the subject (Halperin Paragraph 0435, in some applications motion sensor 30 contacts the body of the patient or the clothes the patient is wearing; Halperin Paragraph 0459, the motion sensor 30 is installed in, on, or under a surface in a vicinity of the chest).
The Halperin/Haro/Chen combination does not directly teach the apparatus of claim 9 wherein the apparatus is configured to be worn on the subclavian chest area of the subject.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of an accelerometer worn on the subclavian chest area of the subject (Cheung Paragraph 0079, sensor 602 may be positioned at the thorax of the patient; Cheung Paragraph 0078, sensor 602 may be an accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro/Chen combination with the worn accelerometer of the Cheung reference for measuring COPD parameters before a user is hospitalized which would improve quality of life and may lower healthcare costs (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients).
Regarding claim 19, the Halperin/Haro/Chen combination teaches the apparatus of Claim 9 as above, wherein the apparatus is configured to be placed near an abdomen area of the subject (Halperin Paragraph 0435, in some applications motion sensor 30 contacts the body of the patient or the clothes the patient is wearing; Halperin Paragraph 0459, the motion sensor 30 is installed in, on, or under a surface in a vicinity of the abdomen).
The Halperin/Haro/Chen combination does not directly teach the apparatus of claim 9 wherein the apparatus is configured to be worn below a diaphragm on an abdomen of the subject.
Cheung teaches an apparatus for monitoring the severity of COPD (Cheung Abstract, computer implemented method for predicting onset of an exacerbation in a COPD patient) including the use of an accelerometer worn below a diaphragm on an abdomen of the subject (Cheung Paragraph 0079, sensor 602 may be positioned at the abdomen of the patient; Cheung Paragraph 0078, sensor 602 may be an accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Halperin/Haro/Chen combination with the worn accelerometer of the Cheung reference for measuring COPD parameters before a user is hospitalized which would improve quality of life and may lower healthcare costs (Cheung Paragraph 0006, treating or predicting exacerbation of COPD at an early stage may reduce or prevent exacerbations which could decrease healthcare costs and improve quality of life; Cheung Paragraph 0005, hospitalizations are the main determinant of the overall healthcare expenditure for COPD patients).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0267791 A1 to Halperin et al. (Hereinafter Halperin), in view of US 2008/0294060 A1 to Haro et al. (Hereinafter Haro) in further view of NPL The Technology of Accelerometry-Based Activity Monitors: Current and Future to Chen et al. (hereinafter Chen) as applied to claim 9 above, and further in view of 2017/0238812 A1 to Atlas.
Regarding claim 20, the Halperin/Haro/Chen combination teaches the device as in claim 9 above. The Halperin/Haro/Chen combination does not directly disclose that the apparatus is configured to be part of an adhesive patch.
Atlas discloses a medical monitoring system comprising an adhesive patch for remote monitoring (Atlas Paragraph 0076, the device is a patch).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the device of the Halperin/Haro/Chen combination for monitoring COPD severity with the patch platform to house sensors of Atlas for the purpose of enabling remote monitoring while avoiding the cumbersome nature and uncomfortable characteristics of traditional remote sensor coupling techniques (Atlas Paragraph 0003-0004, current monitoring technologies have the disadvantage of not allowing flexibility to test a patient at home in addition to in a clinical setting, and current monitoring techniques are often obtrusive involving many cables).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791